Citation Nr: 0639357	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-06 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for an 
incisional scar of the left lateral thigh prior to March 23, 
2006, and to a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for a scar 
of the medial aspect of the left thigh.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which established service connection for 
an incisional scar of the left lateral thigh, and a scar of 
the medial aspect of the left thigh, as residuals of the 
service-connected gunshot wound of the left thigh.  The RO 
assigned initial noncompensable (zero percent) ratings for 
both scars, effective February 27, 1970.  By an April 2006 
rating decision, a 20 percent rating was assigned for the 
left lateral thigh scar, effective March 23, 2006.

The veteran's attorney appeared on his behalf at a hearing 
before the undersigned Veterans law Judge in September 2003.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  Further, the record reflects 
that the veteran was scheduled to provide testimony at a 
hearing in August 2006, again before the undersigned, but he 
failed to appear.  Accordingly, his request for an additional 
hearing is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d).

This case was previously before the Board in June 2004, at 
which time it was remanded for additional development to 
include a new VA medical examination.  As a preliminary 
matter, the Board finds that the remand directives have been 
substantially complied with, and, as such, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Prior to March 23, 2006, there are no distinctive periods 
where the competent medical evidence reflects that the 
veteran's incisional scar of the left lateral thigh scar was 
deep, tender and painful on objective examination, subject to 
repeated ulcerations, unstable, or covered an area or areas 
of 144 square inches (929 sq. cm.) or greater.

3.  As of and since March 23, 2006, the competent medical 
evidence does not reflect that the veteran's incisional scar 
of the left lateral thigh covers an area or areas exceeding 
72 square inches (465 sq. cm.).

4.  The competent medical evidence does not indicate any 
distinctive periods where the veteran's scar on the medial 
aspect of his left thigh was deep, tender and painful on 
objective examination, subject to repeated ulcerations, 
unstable, or covers an area or areas of 144 square inches 
(929 sq. cm.) or greater.

5.  The medical and other evidence of record does not reflect 
that the veteran's left thigh has had extension limited to 5 
degrees, flexion limited to 45 degrees or less, limitation of 
abduction with motion lost beyond 10 degrees, limitation of 
adduction where he could not cross his legs, nor limitation 
of rotation such that he could not toe-out more than 15 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a left 
lateral thigh incisional scar prior to March 23, 2006, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.118, Diagnostic 
Codes 7801-7805 (2006); 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2002).

2.  The criteria for an initial rating in excess of 20 
percent for a left lateral thigh incisional scar as of and 
since March 23, 2006, are not met.  38 C.F.R. §§ 3.159, 
3.400, 4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7801-7805 
(2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).

3.  The criteria for a compensable rating for a scar of the 
medial aspect of the left thigh are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.118, Diagnostic Codes 7801-7805 (2006); 
38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the Board notes that the veteran 
was sent pre-adjudication notice by a February 2002 letter to 
the extent it informed him of VA's basic duties to assist and 
notify.  However, there is no pre-adjudication which 
specifically refers to the current appellate issues as they 
stem from an original grant of service connection by the 
February 2003 rating decision.  Nevertheless, the veteran was 
subsequently provided additional letters in July 2003 and 
February 2006 which specifically referred to these issues, 
and that to establish entitlement to an increased evaluation 
the evidence must show that the service-connected condition 
had gotten worse.

Taken together, the aforementioned letters informed the 
veteran of the evidence necessary to substantiate his current 
appellate claims, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate the claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board is cognizant of the holding of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), in which the Court held 
that upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, the 
Board notes that the veteran was not specifically informed of 
the Court's holding in Dingess/Hartman, regarding his 
potential disability rating(s) and effective date(s).  
Nevertheless, through the aforementioned July 2003 and 
February 2006 letters, as well as other communications with 
VA, the veteran was adequately informed that competent 
medical evidence was necessary to show he was entitled to a 
higher rating.  Moreover, the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA 
can demonstrate that a notice defect is not prejudicial if it 
can be demonstrated that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, No. 
02-1814 (U.S. Vet. App. September 22, 2006).

The Board further finds that the duty to assist the veteran 
has been satisfied in this case.  All relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  In fact, by a February 2006 statement the 
veteran reported that he had no other information or evidence 
to give VA to substantiate his claim.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony at the September 2003 hearing, although only his 
representative appeared.  Further, he was accorded VA medical 
examinations regarding this case, the most recent being in 
March 2006.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Background.  Historically, the Board observes that the 
veteran sustained a gunshot wound and femur fracture of the 
left lower extremity in August 1969.  He had debridement and 
fasciotomy performed on the left thigh, and was placed in a 
spica cast.  Diagnoses included open communited fracture of 
the left femur, secondary to gunshot wound, left thigh, with 
left sciatic nerve injury, healed, no artery involvement.  
Although these records contain multiple entries regarding the 
gunshot wound, fractured femur, and treatment received as a 
result thereof, the service medical records do not appear to 
contain any objective findings regarding the severity of the 
left thigh scars.

At an April 1970 VA medical examination, evaluation of the 
veteran's left leg revealed, in part, an incisional scar on 
the inner thigh in the region of the femoral canal, which 
extended down medially, inside the thigh for a distance of 10 
inches.  It was also noted that there was an incisional scar, 
starting in the region of the left, anterior superior, iliac 
spine, journeying toward and down the lateral side of the 
thigh to within 2 inches of the knee.  Flexion of the thigh 
was positive at 80 degrees, posterior extension was normal.

On an April 1976 VA medical examination, it was noted, in 
part, that there was an area in the lateral scar of the 
thigh, on percussion which produced Tinel's sign in the 
distribution of the lateral cutaneous nerve.  There was 
normal strength of flexion and extension of the hip and knee.

On a May 1996 VA medical examination, the veteran was found 
to have a long surgical scar from the proximal lateral left 
thigh to just above the left knee and then a scar just around 
the anterior proximal left thigh just below the inguinal area 
and to the medial thigh.  All of these surgical scars were 
found to be well-healed and non-tender.  Although it was 
noted he had some mild limitation of motion in the left hip 
joint, he had no pain in the left hip with motion.  He could 
forward flex the left hip to 80 degrees, compared to 110 
degrees on the right.  In addition, he could abduct the left 
hip 35 degrees compared to 45 degrees in the right hip.  He 
also had full rotational movement in the left hip, except for 
internal rotation which was 20 degrees on the left compared 
to 35 degrees on the right.  He had full backward extension 
and adduction motion in the left hip joint.

On a subsequent November 1996 VA medical examination, the 
veteran was found to have a 37 cm. curved scar over the 
lateral aspect of the left hip and a 15 cm. curved scar over 
the medical aspect of the proximal left thigh.  Both scars 
were found to be well-healed, non-tender, and did not result 
in significant muscle tissue loss.  Range of motion showed 
the left hip had a flexion of 100 degrees, abduction of 30 
degrees, as well as internal and external rotation to 20 
degrees each.  

Finally, the most recent VA medical examination conducted 
March 23, 2006, revealed an incisional scar of the left 
lateral thigh that measured 47 cm. in length and 2 cm in 
width at the widest part.  It was noted that it began in a C-
shape in the left upper thigh and then extended linearly down 
the lateral thigh.  Moreover, the scar was found to be deep 
with underlying soft tissue damage.  However, there was no 
inflammation, edema, or keloid formation.  There was 
adherence to underlying tissue.  The texture of the skin was 
regular, with no evidence of shiny or scaling skin.  Further, 
the scar was found to be stable, with no evidence of 
ulceration or breakdown of the skin on examination.  The scar 
was fleshed colored.  There was no induration or 
inflexibility of the skin in the area of the scar.  There was 
also no limitation of function specifically caused by the 
scar.

With respect to the scar of the medial left thigh, it was 
found to be 12 cm. x 0.2 cm. in length and extended linearly 
from the groin down the left medial thigh.  Moreover, there 
was no pain on examination, nor adherence to underlying 
tissue.  The texture of the skin was regular, and was not 
atrophic, shiny or scaly.  Further, the scar was found to be 
stable without evidence of ulceration or breakdown of the 
skin.  There was no elevation or depression of the surface 
contours of the scar to palpation.  In addition, the scar was 
found to be superficial, with no inflammation, edema, or 
keloid formation.  There was also no induration or 
inflexibility of the skin in the area of the scar.  There was 
no limitation of motion or other limitation of function 
caused by the scar.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The criteria for evaluating scars are found at 38 C.F.R. § 
4.118, Diagnostic Codes 7800 to 7805.  However, the criteria 
for rating skin disorders were revised effective August 30, 
2002 (during the instant appeal period). When the applicable 
regulations are amended during the pendency of an appeal, as 
here, the version of the regulations most favorable to the 
veteran is to be applied from the effective date of the 
criteria change, but not prior.  VAOPGCPREC 3-2000.

Diagnostic Code 7800 evaluates scars based upon disfigurement 
of the head, face, or neck.  As the veteran's left thigh 
scars are clearly not part of the head, face, or neck, this 
Code is not applicable in the instant case.

The "old" versions Diagnostic Codes 7801 and 7802 were for 
evaluation of burn scars, which is not the case with the 
service-connected left thigh scars.  
However, effective August 30, 2002, these Codes were revised 
to eliminate this requirement.

Under the current version of Diagnostic Code 7801, scars, 
other than of the head, face or neck, that are deep or that 
cause limited motion warrant a 10 percent rating when the 
scars cover an area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted when the area or 
areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).

Under the current version of Diagnostic Code 7802, scars, 
other than of the head, face or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating when the scars cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar. A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.

Limitation of motion of the thigh is evaluated pursuant to 
the criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5251 to 5253.  Under these Codes a 10 percent rating is 
assigned where extension is limited to 5 degrees, or flexion 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5251, 5252.  A 20 percent rating is warranted when flexion is  
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 20 degrees.  A 40 percent rating 
requires that flexion be limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5252.  In addition, impairment of the 
thigh is rated 10 percent where there is limitation of 
rotation of the thigh (cannot toe-out more than 15 degrees of 
the affected leg), or where there is limitation of abduction 
of the thigh (cannot cross legs), and 20 percent where there 
is limitation of abduction of the right (motion lost beyond 
10 degrees).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.

The Board notes that the revisions to the criteria for 
evaluating scars either made little or no substantive change 
to Diagnostic Codes 7803-7805.  For example, revised 
Diagnostic Code 7803 now describes scars that are unstable, 
rather than repeatedly ulcerated. Such scars are those where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  Diagnostic Code 7804 is still for 
painful superficial scars, and Diagnostic Code 7805 is still 
for scars causing limitation of function.  A Note following 
Diagnostic Code 7804 clarifies that a superficial scar is one 
that is not associated with underlying soft tissue damage.  
In addition, the revisions added two new potentially 
applicable Codes for evaluating the veteran's service-
connected disability (Diagnostic Codes 7801 and 7802).  The 
Board further notes that the case was remanded in June 2004 
for the express purpose of the RO considering the revised 
criteria in the first instance, among other things.  As such, 
the veteran will not be prejudiced by the Board's decision to 
proceed with adjudication of this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Analysis.  In the instant case, the Board finds that the 
medical and other evidence of record does not reflect that 
the veteran is entitled to higher ratings for his service-
connected left thigh scars under either the "old" or the 
"new" criteria for evaluating scars.

With respect to Diagnostic Code 7801, the Board notes that 
nothing in the competent medical evidence indicates that 
either scar has caused limitation of motion of the left 
thigh.  In fact, the March 2006 VA examiner specifically 
found that no limitation of motion was caused by these scars.  
The examiner also found that the medial left thigh scar was 
superficial; i.e., it was not deep.  Accordingly, this Code 
is not for application with respect to that scar.  However, 
the examiner did find that the incisional scar of the left 
lateral thigh was deep with underlying soft tissue damage.  
Thus, this Code is applicable in regard to this scar.  As 
noted above, the scar was measured as 47 cm. in length and 2 
cm. in width at the widest part.  As such, it measures 94 sq. 
cm., which corresponds to the current 20 percent rating under 
Diagnostic Code 7801.  

Since nothing in the competent medical evidence indicates 
that the incisional scar of the left lateral thigh covers an 
area or areas exceeding 72 square inches (465 sq. cm.), it 
does not meet or nearly approximate the criteria for a rating 
in excess of 20 percent under this Code.

The Board also wishes to note that the March 23, 2006, VA 
medical examination appears to be the first competent medical 
evidence of record which found that the incisional scar was 
deep.  In fact, both scars were found to be well-healed, non-
tender, and did not result in significant muscle tissue loss 
on the November 1996 VA medical examination.  Moreover, prior 
to this examination, it does not appear that either scar 
contained measurement(s) which permitted a finding as to the 
extent of the covered area in either square centimeters or 
square inches.  Consequently, it was not factually 
ascertainable prior to the March 23, 2006, VA medical 
examination that the veteran was entitled to a compensable 
rating for the incisional scar under Diagnostic Code 7801.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Accordingly, he 
is not entitled to a compensable rating under this Code prior 
to the current effective date of March 23, 2006, for the 20 
percent rating.

With respect to the current version of Diagnostic Code 7802, 
the Board has already noted that the March 2006 measurements 
of the incisional scar measure 94 square cm.  The scar of the 
medial left thigh was found to be 12 cm. x 0.2, which 
corresponds to 0.24 square cm.  In short, neither scar covers 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Consequently, neither scar is entitled to a 
compensable rating under the current version of this Code.

In regard to Diagnostic Codes 7803 and 7804, the Board 
observes that the competent medical evidence does not contain 
any findings indicating that either scar was tender and 
painful on objective examination, or that either scar was 
unstable.  There were no such findings on either the April 
1970 or April 1976 VA medical examinations.  Further, the 
both the May 1996 and the November 1996 VA medical 
examinations found all of these scars to be well-healed and 
non-tender.  There was also no inflammation, edema, or keloid 
formation of either scar on the recent March 2006 VA medical 
examination.  In addition, there was no evidence of 
ulceration or breakdown of the skin with either scar.  
Finally, the medial left thigh scar was found to be without 
pain on examination.  Thus, neither scar warrants a 
compensable rating under these Codes.

The Board also notes that neither Diagnostic Code 7803 or 
7804 provides for a rating in excess of 10 percent.  As such, 
even if the veteran's incisional scar satisfied the criteria 
under either Code, they would provide no basis for a rating 
in excess of 20 percent as of and since March 23, 2006.

With respect to Diagnostic Code 7805, the Board has already 
determined that the competent medical evidence does not 
reflect that the scars cause limitation of motion of the left 
thigh.  Consequently, this Code is not applicable in the 
instant case.  Moreover, even if the Code were applicable, 
the range of motion findings noted above do not indicate that 
a compensable rating would be warranted under either 
Diagnostic Code 5251, 5252, and/or 5253.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).  
Specifically, the medical and other evidence of record does 
not reflect that the veteran's left thigh has had extension 
limited to 5 degrees, flexion limited to 45 degrees or less, 
limitation of abduction with motion lost beyond 10 degrees, 
limitation of adduction where he could not cross his legs, 
nor limitation of rotation such that he could not toe-out 
more than 15 degrees.

There being no other potentially applicable Diagnostic Codes 
for evaluating the veteran's service-connected scars, the 
Board concludes that the preponderance of the evidence is 
against the current appellate claims.  Consequently, the 
benefit sought on appeal must be denied.  As the 
preponderance of the evidence is against these claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  In making this determination, the 
Board notes that it took into consideration the potential 
applicability of "staged" ratings pursuant to Fenderson, 
supra.  In fact, the veteran is in receipt of a "staged" 
rating of 20 percent, effective March 23, 2006, for his 
incisional scar.  Nevertheless, as detailed above, a thorough 
review of the competent medical evidence does not indicate 
any distinctive period(s) where either scar met or nearly 
approximated the criteria for a rating in excess of what is 
currently assigned.


ORDER

Entitlement to an initial compensable rating for an 
incisional scar of the left lateral thigh prior to March 23, 
2006, and to a rating in excess of 20 percent thereafter, is 
denied.

Entitlement to an initial compensable rating for a scar of 
the medial aspect of the left thigh, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


